Citation Nr: 1401332	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-36 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida
 
The issues of entitlement to service connection for a nervous system disorder, (claimed as Guillain Barre Syndrome) and a liver disorder (claimed as nonalcoholic steatohepatitis), to include as due to herbicide exposure have been raised by the record, but have not been adjudicated by RO.  Therefore, the Board does not have jurisdiction over them and they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against finding that the USS Independence operated on the inland waterways of Vietnam at any time during the Veteran's service on that ship, that he otherwise served in or visited the Republic of Vietnam, or that he was otherwise exposed to herbicides in service.

2.  The preponderance of the evidence weighs against finding that type II diabetes mellitus was demonstrated in-service, was compensably disabling within a year of separation from active duty, or that there is a nexus between a current diagnosis of type II diabetes mellitus and service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred or aggravated while on active duty, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via a letter sent to the appellant in April 2006.

The duty to assist has also been satisfied.  VA has obtained the Veteran's available service treatment records, and VA medical records and private treatment records identified by the Veteran as relevant to the appeal.  

The Board acknowledges that the Veteran has not been provided a VA examination, however, the Board finds that VA does not have a duty to provide an examination in this case.  While there is evidence that the Veteran currently has type II diabetes mellitus, as will be discussed below, the Veteran is not entitled to a presumption of herbicide exposure and there is no competent and credible evidence of actual herbicide exposure.  In addition, the evidence does not establish that the Veteran had symptoms of type II diabetes mellitus during his service, nor does he so claim.  Thus, a VA examination is not required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim for service connection for at this time. 

II.  Service Connection 

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in service, or for aggravation of a preexisting injury suffered or disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  In this regard, it is noted that a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

Diseases associated with such exposure include: AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

For presumptive service connection to be warranted, the herbicide-related disease shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA General Counsel  has determined that the regulatory definition of "service in the Republic of Vietnam" in 38 C.F.R. § 3.307(a)(6)(iii), requires that an individual actually have been present within the boundaries of the Republic of Vietnam to be considered to have served there, through inclusion of the requirement for duty or visitation in the Republic of Vietnam.  VAOPGCPREC 27-97. 

Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a Veteran who served in the Republic of Vietnam during that period). VAOPGCPREC 27-97. 

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit  upheld VA's requirement that a Veteran must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 U.S.C.A. § 1116(a)(1)  and 38 C.F.R. § 3.307(a)(6)(iii) .

III.  Analysis

The Veteran contends that while he served onboard the USS Independence off the shore of the Republic of Vietnam, he was exposed to Agent Orange, thereby causing his type II diabetes mellitus.  He also has indicated that he accompanied a liberty launch to shore for a supply transaction.  

The Board notes that the USS Independence was an aircraft carrier.  The Joint Services Records Research Center (JSRRC) researched the USS Independence's activities in the official waters of Vietnam.  The service department verified that the USS Independence conducted special operations in the South China Sea and on Yankee Station, in the northern Gulf of Tonkin, during the periods of June 28 to August 10, August 24 to September 21, and October 15 to November 11, 1965.  The service department also verified that the USS Independence made port calls in Singapore, Subic Bay, Republic of the Philippines, Hong Kong and Yokosuka, Japan.  The service department reviewed deck logs from August 24 to September 21, 1965, which documented daily flight operations but did not document that the ship's personnel stepped foot on the Republic of Vietnam.  
The USS Independence is not recognized as having operated primarily or exclusively on the inland "brown water" waterways of Vietnam, nor is there any evidence establishing that it operated temporarily on the inland waterways or docked to the shore.  Indeed, the JSRRC report specifically indicates that deck logs for the USS Independence do not show that the ship docked, transited inland waters, or that personnel stepped foot in the Republic of Vietnam.  

In response to the Veteran's statement that he had "boots on the ground" in Vietnam, the RO requested that the Veteran submit specific dates and evidence of Vietnam service, including buddy statements, pictures or letters to document service in Vietnam.  The Veteran submitted buddy statements that indicate that the Veteran served on the USS Independence, but the statements do not indicate that the Veteran set foot on Vietnam soil.  Instead, one buddy statement indicates that the USS Independence was deployed in the South China Sea and that each crew member received a Commendation for Outstanding Performance for his service.  A copy of the Commendation memorandum was attached to the buddy statement.  In pertinent part, it states that the USS Independence was engaged in combat operations in the South China Sea and that its strike efforts included "the successful evasion of the first massive surface-to-air missile barrage in aviation history while striking a major target in North Vietnam, and the first successful air strike on a surface-to-air missile installation."  

In his substantive appeal, the Veteran asked whether the USS Independence transported or sprayed herbicides and whether the planes and helicopters that landed on the USS Independence brought herbicides to the ship.  A May 2009 JSRRC memorandum found that "[i]n the course of its research efforts, the JSRRC has reviewed numerous official military documents, histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam era.  To date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides."  In addition, the JSRRC indicated that it "cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam."  Therefore, the JSRRC can provide "no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era."  

The Board notes that the Veteran received the "Armed Forces Expeditionary Medal (Vietnam)" for his service.  As discussed above, in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  The Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196.  Accordingly, the Board finds that the Veteran's service aboard the USS Independence does not equate to service "in" the Republic of Vietnam for purposes of the presumption of exposure to an herbicide agent during such service.

Although the provisions of 38 C.F.R. § 3.309 are not for application, the Veteran is not precluded from presenting evidence that his type II diabetes mellitus is related to service.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  However, the Veteran's service treatment records are negative for any complaints, findings, or treatment for diabetes mellitus.  In addition, the Veteran's separation examination did not note any complaints, findings, or treatment for diabetes mellitus in service.  Urinalysis at that time was negative for sugar.  

Additionally, the Veteran does not contend, and the evidence does not show, that he suffered from diabetes mellitus during service or within one year following discharge from service.  On his Notice of Disagreement, the Veteran indicated that he was first diagnosed with diabetes mellitus 40 years after his separation from service.  

There is no evidence suggesting that the Veteran's diabetes mellitus is related to service on a theory other than herbicide exposure.  In addition, there is no competent evidence establishing the Veteran's exposure to herbicides during service.  The Veteran indicated that he was initially diagnosed diabetes mellitus 40 years following his discharge from service.  No health care professional has suggested that the Veteran's diabetes mellitus is related to service.  Accordingly, the preponderance of the evidence is against the claims, and service connection for diabetes mellitus is denied.


ORDER

Service connection for type II diabetes mellitus, to include as due to herbicide exposure is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


